DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 01/31/2019, 03/26/2021 and 07/07/2021 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al., (hereinafter Suzuki), Japanese Patent JP2009147158A.
Regarding Claim 1, Suzuki teaches, a common-mode choke coil (“common mode filter” [0002])(Fig. 1) comprising: 
a core (2) that includes a winding core portion (3) and a pair of flange portions (4) formed at ends of the winding core portion; 
electrodes (5, 6) that are included in the pair of flange portions; and 
first and second wires (7, 8) that are wound around the winding core portion and that include extended portions (7b, 7c, 8b, 8c) electrically connected to the electrodes, 
wherein the flange portions are continuous with the winding core portion and have slopes (incline surface 9) each of which guides a specific one of the extended (Suzuki: Figs. 1 and 2, machine translation, para. [0002], [0019], [0020], [0026]).

Regarding Claim 2, Suzuki further teaches, wherein the pair of flange portions (4) each have one of the slopes (9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 3, Suzuki further teaches, wherein 
facing surfaces (4F) of the pair of flange portions that face each other have the slopes (9), and 
when viewed in a direction in which the pair of flange portions are arranged, the first and second wires (7, 8) are hidden by end surfaces (4E) of the pair of flange portions that are opposite to the facing surfaces (4F) of the pair of flange portions.  (Suzuki: Figs. 1 and 2, machine translation, para. [0019], [0020]).
Regarding Claim 4, Suzuki further teaches, wherein 
the slopes (9) are hidden when viewed in a direction that is perpendicular to the direction in which the pair of flange portions (4) are arranged and that is parallel to a mounting surface.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 5, Suzuki further teaches, wherein the extended portions (7b, 7c, 8b, 8c) are shaped so as to follow shapes of the slopes (9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020], [0026]).
Regarding Claim 7, Suzuki further teaches, wherein 
an inclination angle of each of the slopes (9) is within a range of about 5 degrees to about 20 degrees.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 8, Suzuki further teaches, wherein 
facing surfaces (4F) of the pair of flange portions that face each other have the slopes (9), and 
when viewed in a direction in which the pair of flange portions are arranged, the first and second wires (7, 8) are hidden by end surfaces (4E) of the pair of flange portions that are opposite to the facing surfaces (4F) of the pair of flange portions.  (Suzuki: Figs. 1 and 2, machine translation, para. [0019], [0020]).
Regarding Claim 9, Suzuki further teaches, wherein 
the slopes (9) are hidden when viewed in a direction that is perpendicular to the direction in which the pair of flange portions (4) are arranged and that is parallel to a mounting surface.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 10, Suzuki further teaches, wherein 
the slopes (9) are hidden when viewed in a direction that is perpendicular to the direction in which the pair of flange portions (4) are arranged and that is parallel to a mounting surface.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 11, Suzuki further teaches, wherein the extended portions (7b, 7c, 8b, 8c) are shaped so as to follow shapes of the slopes (9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020], [0026]).
Regarding Claim 12, Suzuki further teaches, wherein the extended portions (7b, 7c, 8b, 8c) are shaped so as to follow shapes of the slopes (9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020], [0026]).
Regarding Claim 13, Suzuki further teaches, wherein the extended portions (7b, 7c, 8b, 8c) are shaped so as to follow shapes of the slopes (9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020], [0026]).
Regarding Claim 18, Suzuki further teaches, wherein 
an inclination angle of each of the slopes (9) is within a range of about 5 degrees to about 20 degrees.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 19, Suzuki further teaches, wherein 
an inclination angle of each of the slopes (9) is within a range of about 5 degrees to about 20 degrees.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 20, Suzuki teaches, a common-mode choke coil (“common mode filter” [0002])(Fig. 1) comprising: 
a core (2) that includes a winding core portion (3) and a pair of flange portions (4) formed at ends of the winding core portion; 
electrodes (5, 6) that are included in the pair of flange portions; and 
first and second wires (7, 8) that are wound around the winding core portion and that include extended portions (7b, 7c, 8b, 8c) electrically connected to the electrodes, 
wherein the flange portions (4) are continuous with the winding core portion (3) and have a slope (incline surface 9) which guides a specific one of the extended portions (7b, 7c, 8b, 8c) to a specific one of the electrodes (5, 6).  (Suzuki: Figs. 1 and 2, machine translation, para. [0002], [0019], [0020], [0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claims 1-5, respectively, in view of Kawasaki et al., (hereinafter Kawasaki), U.S. Patent Application Publication 2019/0189337.
Regarding Claim 6 and similarly claims 14-17, Suzuki teaches (Fig. 2), an incline surface (9) without grooves. (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Suzuki does not explicitly teach, wherein the slopes each have a groove in which one of the extended portions is fitted.
However, Kawasaki teaches (Fig. 2A), wherein the slopes (141, 142) each have a groove (141a, 142a, Fig. 2A) in which one of the extended portions (310, 320, Fig. 1A) is fitted.  (Kawasaki: Figs. 1A and 2A, para. [0058], [0066], [0078]).
(Kawasaki: Figs. 1A and 2A, para. [0017]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/12/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837